Citation Nr: 0212572	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-12 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to June 30, 1995, for 
the assignment of a 60 percent evaluation for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from March 1972 
to February 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in November 1999, a statement of 
the case was issued in June 2000, and a substantive appeal 
was received in June 2000.  A personal hearing was conducted 
at the RO in March 2001.


FINDINGS OF FACT

1.  In a February 1999 statement, a VA treating physician 
stated that the veteran was started on imipramine in June 
1995 and his abdominal pain and hepatitis could have been 
contributory to his depression at that time.  

2.  In a July 1999 rating action, the RO determined that an 
effective date of June 30, 1995 was proper for the assignment 
of a 60 percent evaluation for service-connected hepatitis.  

3.  The evidence does not demonstrate that an increase in 
disability so as to warrant the assignment of a 60 percent 
evaluation was factually ascertainable prior to June 30, 
1995.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
June 30, 1995 for the assignment of a 60 percent evaluation 
for service-connected hepatitis have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and statements from the veteran's treating VA 
physician.  Significantly, no additional pertinent evidence 
has been identified by the veteran as relevant to the issue 
on appeal.  In a February 2001 letter, the RO informed the 
veteran of the enactment of the VCAA and explained the duty 
to assist.  The RO also informed the veteran of what evidence 
was needed from him and where to send such information.  See 
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 2002).  
Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date for an increased 
evaluation of hepatitis.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


Analysis

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The applicable 
statute specifically provides that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if an application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, 
if the increase became ascertainable more than one year prior 
to the date of receipt of the claim, then the proper 
effective date would be the date of the claim.  In a case 
where the increase became ascertainable after the filing of 
the claim, then the effective date would be the date of 
increase.  See generally Harper v. Brown, 19 Vet. App. 125 
(1997). 

A review of the record demonstrates that the veteran filed 
his original claim for service connection for hepatitis in 
August 1988.  Service connection for hepatitis was denied in 
a September 1988 rating action.  The veteran perfected an 
appeal of that determination and in a June 1991 decision, the 
Board denied entitlement to service connection for hepatitis.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for hepatitis in July 1992.  
The RO continued to deny the veteran's claim and the veteran 
again perfected an appeal.  In a June 1996 decision, the 
Board remanded the issue of entitlement to service connection 
for hepatitis to the RO for further development.  In an April 
1997 rating action, the RO granted service connection for 
hepatitis, evaluated as noncompensable, effective from August 
15, 1988.  In an October 1997 rating action, the RO 
determined that a 10 percent evaluation was warranted for 
service-connected hepatitis, effective from May 29, 1994.  In 
a September 1998 rating action, the RO determined that a 30 
percent evaluation was warranted for service-connected 
hepatitis, effective from April 9, 1998.  In January 1999, 
the RO determined that a 60 percent evaluation was warranted 
for service-connected hepatitis effective from April 9, 1998.  
In a July 1999 rating action, the RO determined that the 
proper effective date for the assignment of a 60 percent 
evaluation for hepatitis was June 30, 1995, the date the 
veteran was started on medication for depression and a VA 
physician stated that abdominal pain and hepatitis could have 
been contributory to the veteran's depression at that time.

The veteran's service-connected hepatitis is rated pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7345, which 
contemplates infectious hepatitis.  Effective July 2, 2001, 
Diagnostic Code 7345 was amended by VA.  See 66 Fed. Reg. 
29488 (May 31, 2001).  However, because the issue in this 
action is entitlement to an effective date prior to June 30, 
1995, only the criteria in effect prior to July 2, 2001 are 
pertinent here.  

Under the criteria in effect prior to July 2, 2001, 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 provides that a 60 percent 
evaluation is warranted for infectious hepatitis with 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Infectious hepatitis with marked liver damage manifested by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy warrants a 100 percent evaluation.  See 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).

A review of the medical evidence of record dated prior to 
June 30, 1995 demonstrates no relevant symptomatology 
reported upon VA hospitalization in October 1986.  In June 
1988, the veteran complained of diarrhea and yellow urine.  A 
relevant diagnosis of rule out hepatitis was noted.  It was 
also noted that the veteran felt well and should not be in 
the hospital for hepatitis.  In April 1988, the veteran 
requested a liver evaluation.  The clinical record notes that 
there was no evidence of disease, but a history of hepatitis.  

Upon VA examination dated in December 1993, the veteran 
reported a history of being diagnosed with hepatitis B in the 
mid 1970's.  Physical examination revealed the abdomen was 
nontender and there was no organomegaly or mass.  The liver 
edge was not palpable.  

VA treatment records dated in 1995 demonstrate that the 
veteran complained of fatigue and right upper quadrant pain 
in January 1995.  It was noted that the veteran's liver 
enzymes were normal.  A July 1995 VA clinical record 
indicates that the veteran complained of right upper quadrant 
pain and lethargy.  It was noted that there was no evidence 
of active hepatitis.  

Upon VA general medical examination dated in February 1997, 
the veteran complained of chronic right upper abdominal 
discomfort on a daily basis.  He denied any nausea, vomiting, 
diarrhea, or weight loss.  He did complain of decreased 
energy and malaise.  The examiner noted that a review of the 
veteran's claims folder and outpatient file failed to 
demonstrate any liver function abnormalities.  Physical 
examination revealed normoactive bowel sounds and mild right 
upper quadrant tenderness with deep inspiration.  No 
hepatosplenomegaly was appreciated.  A relevant impression of 
history of hepatitis A, B, and C, repeated liver function 
tests do not support the diagnosis of chronic hepatitis, was 
noted.  

A December 1996 VA Medical Certification demonstrates that 
the veteran was disabled from work as of April 1995 due to 
right upper quadrant pain of uncertain etiology.  A September 
1997 VA general medical examiner opined that the veteran's 
right upper quadrant pain was not due to hepatitis because no 
elevated liver function enzymes had been observed.  

In an April 1998 statement, the veteran reported taking 
imipramine for depression, anxiety, and stress.  He stated 
that he had been on the medication for about three years.  

Upon VA mental examination dated in June 1998, the examiner 
noted the veteran had had intermittent depressive moods for 
at least three years which appeared to be related to his 
somatic complaints.  The examiner opined that the veteran's 
depression did appear to be related to his problems with 
hepatitis.  

In a February 1999 statement, the veteran's treating VA 
physician stated that he was started on imipramine in June 
1995 and his abdominal pain and hepatitis could be 
contributory to his depression at that time.  

Following a full and thorough review of the medical evidence, 
the Board concludes that an effective date prior to June 30, 
1995 is not warranted for the assignment of a 60 percent 
evaluation for hepatitis.  The medical evidence does not 
demonstrate symptomatology meeting the applicable criteria 
for a 60 percent evaluation prior to June 30, 1995.  As 
noted, clinical records dated in 1988 demonstrate complaints 
of diarrhea and yellow urine.  Additionally, a December 1993 
VA examination report noted no relevant complaints or 
symptomatology.  The Board recognizes that the veteran 
complained of fatigue and right upper quadrant pain in 
January 1995.  However, those clinical records demonstrate no 
complaints, treatment, or findings of moderate liver damage, 
or recurrent episodes of depression or gastrointestinal 
disturbance.  In fact, a July 1995 VA clinical record 
demonstrates a finding of no active hepatitis and a 
subsequent VA examiner opined that the veteran's right upper 
quadrant pain was not due to hepatitis.  That finding is 
consistent with the December 1996 medical certification 
noting the veteran was unemployable due to right upper 
quadrant of uncertain etiology.  

The RO has determined that a 60 percent evaluation for 
service-connected hepatitis is warranted effective from June 
30, 1995 based upon VA treatment records and the February 
1999 statement from the veteran's treating VA physician 
indicating that medication for depression related to 
hepatitis was begun at that time.  VA medical evidence, 
particularly the June 1998 VA mental examination report, 
demonstrates that the veteran began receiving treatment for 
depression in approximately the middle of 1995 and that his 
depression was likely related to his problems with hepatitis.  
However, the medical evidence does not demonstrate that an 
increase in disability so as to warrant the assignment of a 
60 percent evaluation was factually ascertainable prior to 
June 30, 1995.  Therefore, the criteria for entitlement to an 
earlier effective date for the assignment of a 60 percent 
evaluation for service-connected hepatitis have not been met.  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

